Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating asymmetrical vane,” “depressible button,” and “proportional valve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure in Par. 00105-00107 and Figures 24-25, which are understood to support Applicant’s Claims 12-15, fail to comply with the written description requirement.  More specifically, the invention shown in Figure 24 is inoperable as described.  Paragraph 00107 describes extension of actuator 138 causing a left to right motion of the lower section (or first side) of rear link 134, which causes the upper section (or second side) of rear link 134 to move from right to left, which, in turn, causes lifting of loader arm 132.  However, as shown in annotated Fig. 24 below, the configuration of loader arm 132, rear link 134, and control link 136 is such that loader arm 132 is locked in the down position.  Pivot point B must be above the center line between pivot points A and C for the described extension of actuator 138 to lift loader arm 132 (annotated Fig. 24).


    PNG
    media_image1.png
    714
    999
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimuro (US 6,854,951).
Claim 1. A compact utility loader comprising: a frame (20); a loader arm (11) configured to support an attachment, wherein said loader arm is in a vertical-lift configuration; a first link (14) pivotably secured to the frame; a second link (16) pivotably secured to the frame; and an actuator (15) configured to raise and lower said loader arm, wherein said actuator is not simultaneously secured to both said frame and said loader arm (Col. 6-7 and Fig. 1-3).
Claim 7. The compact utility loader of claim 1, wherein said actuator is a linear actuator (Fig. 3).  
Claim 8. The compact utility loader of claim 7, wherein said first link is a control link and said second link is a rear link, wherein said linear actuator is pivotably secured to said frame and is pivotably secured to said control link (Fig. 3).  
Claim 9. The compact utility loader of claim 8, wherein said control link is pivotably secured to said frame at a fulcrum (54), wherein said control link includes a first portion (54 to 53) extending from the fulcrum to a first end (53) of said control link and includes a second portion (54 to 55) extending from the fulcrum to a second end (55) of said control link, wherein the first portion of said control link is attached to said loader arm and the second portion of said control link is attached to said linear actuator (Col. 7-8 and Fig. 1-3).  
Claim 10. The compact utility loader of claim 9, wherein said control link functions as a lever, such that extension and retraction of said linear actuator causes a corresponding raising and lowering of said loader arm (Fig. 3).  
Claim 11. The compact utility loader of claim 10, wherein said control link is formed as an L-shape (two of three sides of 14 form an “L,” Fig. 6).  
	In a different interpretation of Mimuro;
Claim 1. A compact utility loader comprising: a frame (20); a loader arm (11) configured to support an attachment, wherein said loader arm is in a vertical-lift configuration; a first link (16) pivotably secured to the frame; a second link (14) pivotably secured to the frame; and an actuator (15) configured to raise and lower said loader arm, wherein said actuator is not simultaneously secured to both said frame and said loader arm (Col. 6-7 and Fig. 1-3).
Claim 7. The compact utility loader of claim 1, wherein said actuator is a linear actuator (Fig. 3).  
Claim 12. The compact utility loader of claim 7, wherein said first link is a control link and said second link is a rear link (in that the link is toward the rear of the compact loader), wherein said linear actuator is pivotably secured to said frame and pivotably secured to said rear link (Fig. 1-3).  
Claim 13. The compact utility loader of claim 12, wherein said rear link is pivotably secured to said frame at a fulcrum (54), wherein said rear link includes a first portion (54 to 53) extending from the fulcrum to a first end (53) of said rear link and includes a second portion (54 to 55) extending from the fulcrum to a second end (55) of said rear link, wherein the first portion of said rear link is attached to said loader arm and the second portion of said rear link is attached to said linear actuator (Col. 7-8 and Fig. 1-3).  
Claim 14. The compact utility loader of claim 13, wherein said rear link functions as a lever, such that extension and retraction of said linear actuator causes a corresponding raising and lowering of said loader arm (Fig. 3).  
Claim 15. The compact utility loader of claim 14, wherein said control link is formed as an I-shape (Fig. 13).  
Claim 16. The compact utility loader of claim 7, wherein said linear actuator comprises a hydraulic cylinder (Col. 8 Ln. 42-48).  
Claim 17. The compact utility loader of claim 1, wherein said loader arm is a left side loader arm, and wherein said compact utility loader further comprises a right side loader arm (Fig. 2).  
Claim 18. The compact utility loader of claim 1, wherein said first link is a left side control link, said second link is a left side rear link, and said actuator is a left side actuator, wherein said compact utility loader further comprises a right side control link, a right side rear link, and a right side actuator (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mimuro in view of Bucheton et al. (US 7,802,488).
Mimuro further discloses that the actuator is telescopic (Fig. 3).
Mimuro does not recite;
Claim 2. The compact utility loader of claim 1, wherein said actuator is a rotary actuator.  
Claim 3. The compact utility loader of claim 2, wherein said first link is a control link and said second link is a rear link, and wherein said rotary actuator is positioned between said rear link and said loader arm.  
Claim 4. The compact utility loader of claim 3, wherein said rotary actuator is configured to change a relative angle between said rear link and said loader arm to selectively raise and lower said loader arm relative to said frame.  
Claim 5. The compact utility loader of claim 2, wherein said rotary actuator is hydraulically powered.  
	However, Bucheton discloses a telescopic actuator (Fig. 2-3) which has the capability of continued movement, even in the event of the main rod jamming, and further teaches;
Claim 2. The compact utility loader of claim 1, wherein said actuator is a rotary actuator (Col. 2-3 and Fig. 2-3).  
Claim 3. The compact utility loader of claim 2, wherein said first link is a control link and said second link is a rear link, and wherein said rotary actuator is positioned between said rear link and said loader arm (Fig. 1).  
Claim 4. The compact utility loader of claim 3, wherein said rotary actuator is configured to change a relative angle between said rear link and said loader arm to selectively raise and lower said loader arm relative to said frame (Fig. 3-4).  
Claim 5. The compact utility loader of claim 2, Bucheton discloses that said rotary actuator can be hydraulically powered (Col. 6 Ln. 26-30).  
	Therefore, in view of Bucheton’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mimuro’s telescopic actuator with the teaching of Bucheton’s rotary actuator so that continued actuation can be obtained, even in the event of the main rod jamming.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimuro in view of Brandt et al. (US 6,550,562).
Mimuro is silent as to;
Claim 19. The compact utility loader of claim 1, wherein said compact utility loader comprises a joystick for controlling said actuator.  
Claim 20. The compact utility loader of claim 19, wherein said joystick includes a depressible button associated with a proportional valve for controlling hydraulic functions of the attachment.
	However, Brandt discloses a compact loader (10) comprising a loader arm (17) and actuator (22), and further teaches;
Claim 19. The compact utility loader comprises a joystick (44) for controlling said actuator (Col. 2-4 and Fig. 1-3A).  
Claim 20. The joystick includes a depressible button (45) associated with a proportional valve (52) for controlling hydraulic functions of the attachment (Col. 2-4 and Fig. 1-3A).
Therefore, in view of Brandt’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mimuro’s compact loader to include a joystick and a depressible button so that the operator can affect a range of different controls without removing his or her hand from the grip.
 
Claim 6 (as best understood by the Examiner) is rejected under 35 U.S.C. 103 as being unpatentable over Mimuro in view of Bucheton, and further in view of Baasch et al. (US 2015/0060707).
Claim 6 (as best understood by the Examiner). Mimuro, as modified by Bucheton, does not recite the rotary actuator comprises a rotating asymmetrical vane.  
	However, Baasch discloses an electro-hydraulic actuator (Fig. 9) for actuating mechanical devices, and further teaches the rotary actuator having asymmetrical vanes (654 and 656) for affecting the maximum rotation of the actuator (Par. 0043-0058 and Fig. 9-11).
Therefore, in view of Baasch’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Mimuro’s actuator to include an asymmetrical vane for affecting the maximum rotation of the actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652